SEE PDF Slide 1: Investor Presentation April2010 Slide 2: Forward Looking Statements Statements contained herein that are not historical facts are forward-looking statements within the meaning of the Securities Act of 1933, as amended.Those statements include statements regarding the intent, belief or current expectations of Chembio and its management. Such statements reflect management's current views, are based on certain assumptions and involve risks and uncertainties. Actual results, events, or performance may differ materially from the above forward-looking statements due to a number of important factors, and will be dependent upon a variety of factors, including, but not limited to, Chembio’s ability to obtain additional financing and the demand for Chembio's products.Chembio undertakes no obligation to publicly update these forward-looking statements to reflect events or circumstances that occur after the date hereof or to reflect any change in Chembio's expectations with regard to these forward-looking statements or the occurrence of unanticipated events. Factors that may impact Chembio's success are more fully disclosed in Chembio's most recent public filings with the U.S. Securities and Exchange Commission. Slide 3: • Medford, NYManufacturer of Point of Care Rapid Diagnostic Tests • 2009 Total Revenues of $13.8MM - $309K Net Income v. $11.0MM Rev. - $1.9MM Net Loss in 2008 • Five Year Revenue CAGR of 33% • 148%Revenue Increase, to $5.3MM in 2009, of FDA Approved Rapid HIV TestsMarketed in U.S. by Inverness Medical • New OEM & Branded Product Pipeline Utilizing Chembio’s Patented DPP® Technology Slide 4: Organization & Management Team Lawrence Siebert, CEO & Chairman Richard Larkin, CFO Javan Esfandiari, Sr. VP R&D Rick Bruce, VP Operations Tom Ippolito, VP Reg., QA/QC Sandy Speer, Dir. Client Serv. Dr. Gary Meller, Director Katherine Davis, Director Total Employment 101 S, G&A 7 Ops. 69 R&D 18 Reg. & Clinical, QA & QC 7 Slide 5: Regulatory Approvals Provide Access to Large, Diverse & Global POCT Markets Two FDA-ApprovedPMA’s USDA-Approved Facility & Product Licenses ISO Certified for Global Markets Slide 6: $7B Global Point-of-Care Test (POCT) Market Europe $3,254 (52%), U.S. Hosp. $1,772 (28%), U.S. Decentralized Sites $591 (9%), etc At 7% Projected Increases, even with Large Low-Growth Segments (e.g., Glucose), Global POCT Market is Fastest Growing Segment of $39.5B In-Vitro Diagnostics Market, Projected to Reach $8.8B by 2012 Source: Independent MarketResearch Report Slide 7: POCT Market Drivers • Reduce Patient Stays and Costs, Improve Patient Outcomes with Prompt & Early Diagnosis –
